Citation Nr: 0630239	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  92-20 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 100 percent for 
loss of use of both lower extremities due to multiple 
sclerosis.

2.  Entitlement to an evaluation in excess of 40 percent for 
urinary incontinence due to multiple sclerosis.

3.  Entitlement to an evaluation in excess of 30 percent for 
bowel incontinence due to multiple sclerosis.

4.  Entitlement to an evaluation in excess of 30 percent for 
paresis of the left upper extremity due to multiple 
sclerosis.

5.  Entitlement to an evaluation in excess of 20 percent for 
paresis of the right upper extremity due to multiple 
sclerosis.

6.  Entitlement to an evaluation in excess of 10 percent for 
nystagmus.

7.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to November 
1947. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In particular, he appealed a November 2001 
rating decision granting a higher rate of special monthly 
compensation.  He also appealed a June 2005 rating decision 
that evaluated the various manifestations of his service-
connected multiple sclerosis.  

In December 2003 and December 2005, the Board remanded the 
case to the originating agency for further development.  The 
case has been returned to the Board for appellate 
consideration.

The Board notes that the veteran has been awarded service 
connection for nystagmus.  In a VA examination report of 
April 2005, the examiner opined that the veteran also has 
other eye conditions that are likely due to multiple 
sclerosis.  Thus, the matter of entitlement to service 
connection for eye disability, other than nystagmus, is 
referred to the originating agency for appropriate action.

The issue of entitlement to a higher rate of special monthly 
compensation is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected loss of use of both lower 
extremities is currently evaluated at 100 percent disabling, 
the maximum allowable evaluation.

2.  Since June 9, 2005, the veteran's service-connected 
urinary incontinence has necessitated the use of an appliance 
and the wearing of absorbent materials which must be changed 
every 2 hours.

3.  Prior to June 9, 2005, the veteran's service-connected 
urinary incontinence did not necessitate the constant use of 
an appliance or the wearing of absorbent material which must 
be changed more than 4 times per day.  

4.  The veteran's bowel impairment is manifested by 
occasional leakage and incontinence necessitating the wearing 
of a pad; the disability has not been manifested by extensive 
leakage and fairly frequent involuntary bowel movements.  

5.  The veteran is right handed.  

6.  The veteran's paresis of the left upper extremity is 
manifested by no more than moderate incomplete paralysis.

7.  The veteran's paresis of the right upper extremity is 
manifested by no more than mild incomplete paralysis.

8.  The veteran has nystagmus.

CONCLUSIONS OF LAW

1.  The claim for a disability evaluation in excess of 100 
percent for loss of use of the lower extremities lacks legal 
merit.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5110 (2005).

2.  The criteria for a 60 percent rating for urinary 
incontinence from June 9, 2005, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b Diagnostic 
Code 7512 (2005).  

3.  The criteria for a rating in excess of 40 percent for 
urinary incontinence prior to June 9, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7512 (1993); 38 C.F.R. §§ 4.7, 
4.115a, 4.115b Diagnostic Code 7512 (2005).  

4.  The criteria for a rating in excess of 30 percent for 
bowel incontinence have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 7332 
(2005).

5.  The criteria for an evaluation in excess of 30 percent 
for paresis of the left upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8513 (2005).

6.  The criteria for an evaluation in excess of 20 percent 
for paresis of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. §§ 4.74.124a, 
Diagnostic Code 8513 (2005).

7.  An evaluation in excess of 10 percent is not warranted 
for nystagmus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.84a, Diagnostic Code 6016 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Notice required by the VCAA and the implementing regulation 
was provided in a letter mailed in January 2006, after the 
initial adjudication of the claims.  The veteran was provided 
ample time to submit or identify pertinent evidence after 
notice was provided.  By subsequent letter in March 2006, the 
veteran was provided notice of the type of evidence necessary 
to an effective date for higher disability ratings.  

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, it afforded the veteran appropriate examinations 
addressing the severity of his service-connected 
disabilities.  Neither the veteran nor his attorney has 
identified any available, outstanding evidence that could be 
obtained to substantiate any of these claims.  The Board is 
also unaware of any such available evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims for higher disability evaluations.  There is no 
indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.  Therefore, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claims by the originating agency were insignificant and non 
prejudicial to the veteran.  


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2005) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities, except as noted 
below.  

The veteran is seeking higher disability evaluations for loss 
of use of his lower extremities, urinary and bowel 
incontinence, paresis of the upper extremities, and 
nystagmus.  

By rating action in November 2001, the RO awarded special 
monthly compensation based on the loss of use of both feet 
with additional independent evaluations of 50 percent or 
more, effective from December 19, 1991.  The RO also awarded 
special monthly compensation based on the loss of use of 
creative organ, also effective from December 19, 1991.  The 
RO awarded a 100 percent rating for loss of use of both lower 
extremities, a 30 percent rating for paresis of the left 
upper extremity, a 20 percent rating for paresis of the right 
upper extremity, a 40 percent rating for urinary 
incontinence, a 10 percent rating for bowel incontinency, a 
10 percent rating for nystagmus of the left eye, and a 
noncompensable rating for impotency all due to his multiple 
sclerosis.  

In April 2003, Dr. C. N. Bash, a private physician, reviewed 
the veteran's medical information and the November 2001 
rating action.  With regard to bowel and bladder 
incontinence, Dr. Bash noted that the veteran's wife had 
informed him by letter that the veteran could not control his 
urine and leaked urine.  She also stated that he soiled his 
bed sheets with stools that she found in the morning when she 
made the bed.  Dr. Bash, without examining the veteran, 
opined that the veteran had lost bladder sphincter control 
and had constant leakage of urine.  He also felt that the 
veteran had lost bowel sphincter control and had constant 
leakage of stool.  It was felt that the veteran had lost his 
ability to ambulate and should be rated at the paraplegia 
level.  It was noted that the veteran was unable to care for 
his activities of daily living and needed help with bathing, 
personal needs, and daily schedule.  

A November 2003 outpatient treatment record notes that the 
veteran complained of a 2-week history of urinary frequency.  
He was noted to have spastic paraplegia with strength in the 
left lower extremity of 0/5 and strength of 1/5 in the right 
lower extremity.  He had mild left grip weakness and 
hyperactive knee jerks.  He had depressed ankle jerks.  
Impressions included diabetic neuropathy and urinary 
incontinence.  

In December 2003, he was seen with complaints of watering of 
his eyes for several days.  He denied any redness, pain or 
change in vision.  Objective examination revealed mild 
blepharitis.  A urology consultation revealed that he veteran 
complained of experiencing urgency incontinence approximately 
5 times a month.  He also reported erectile dysfunction.  He 
reported that he was not always able to reach the bathroom 
before starting to urinate.  

The veteran was afforded a VA general medical examination in 
April 2005 which included a review of the veteran's claims 
folders.  The veteran was noted to be wheelchair bound and 
unable to stand without assistance.  He had weakness in his 
left lower extremity, urinary incontinence, and occasional 
fecal incontinence.   He has a home heath aid 8 hours a day 
five days a week.  He needed assistance in cooking, shopping, 
dressing, and attending to his personal hygiene.  He noted 
occasional red blood on toilet paper.  The veteran was 5 feet 
6 inches tall and weighed 156 pounds.  His eyes were equal 
and reactive to light with intact extra ocular muscles.  

The report of an April 2005 VA brain and spinal cord 
examination notes that the veteran had no control of his 
bladder and had a 3-year history of bowel incontinence 1 to 2 
times per weeks.  He also had a 5 to 6-month history of 
intermittent brief episodes of blurred, but not double, 
vision.  His balance had been poor for years and he used a 
wheelchair secondary to left lower extremity paralysis.  He 
also had upper extremity paresis.  The left-sided weakness 
was 7 to 8 years old.  He required a full time attendant for 
activities of daily living including dressing, washing, and 
eating.  He was alert and oriented times 3 with normal 
speech.  Cranial nerves II to XII were grossly normal.  His 
extra ocular muscles were intact.  He had "4 beats nystagmus 
on left lateral gaze."  Strength was 4/5 in the right upper 
extremity, 4-/5 in the left upper extremity, 4/5 in the right 
lower extremity, and 1/5 in the left lower extremity.  Touch 
and pinprick sensation were okay.  The veteran had full range 
of motions, but his deep tendon reflexes were weakened with 
absent ankle and knee jerks.  The veteran had no psychiatric 
manifestations.  

The veteran was afforded a VA genitourinary examination in 
April 2005.  He had no complaints of lethargy or weakness at 
that time.  He had a good stream when urinating.  He had no 
dysuria or hematuris.  He had nocturia once a night.  He wore 
pads 3 to 4 times a day due to urgency.  He did not require 
catheterization.  He denied recurrent urinary tract 
infections and had no history of renal colic/bladder stones, 
acute nephritis, or hospitalization for urinary tract 
problems.  He had been treated for prostate cancer in the 
past.  Vaginal penetration with ejaculation was not possible.  
It was felt that the veteran's urinary symptoms were due to 
his multiple sclerosis.  

The report of a VA rectum and anus examination conducted in 
April 2005 shows that the veteran had occasional bowel 
incontinence.  He also had occasional red blood on toilet 
paper.  He was not receiving any specific treatment for bowel 
or urinary incontinence.  The examiner found no evidence of 
bleeding.  Diagnosis was multiple sclerosis with intermittent 
fecal incontinence.  

During an April 2005 VA eye examination, the veteran reported 
a history of blepharitis with a prescription of artificial 
tears in the past.  He also had a history of color blindness 
that was diagnosed when he tried to enlist in the Navy.  
While the veteran's claims folders contained references to 
diplopia in the 1960s, the examiner noted that the only eye 
examination he could find documented normal fusion.  
Treatment notes from the Brooklyn, New York, VA Medical 
Center (VAMC) in 2004 refer to mild adduction deficit, but 
not to a complaint of double vision.  The veteran denied 
diplopia or pain on eye movement.  He reported mild 
occasional irritation that was relived by artificial tears.  
He saw well with his glasses and denied problems with his 
vision.  Eye examination the previous month revealed 
intraocular pressure (IOP) of 17/17.  Visual acuity was 
corrected to 20/40 on the right and 20/30 on the left.  The 
examiner noted that the examination showed unrestricted eye 
movement with mild, asymptomatic convergence insufficiency 
and end gaze nystagmus, causing no visual disability.  Also 
noted were mild astigmatism and presbyopia with good 
corrected visual acuity, though slightly reduced in the right 
eye.  Mild optic neuropathy on the right was suggested by 
optic nerve pallor (documented as early as 2001) and cupping.  
There was also an enlarged blind spot on the visual field 
with mild decreased best corrected acuity.  This was most 
likely due to multiple sclerosis.  

By rating action in June 2005, the RO increased the 
disability evaluation for the veteran's bowel incontinence to 
30 percent effective from December 15, 1998.  The RO 
continued the ratings assigned for the veteran's loss of use 
of the lower extremities, urinary incontinence, paresis of 
the upper extremities, and nystagmus.  

A June 9, 2005, VA outpatient treatment record notes that the 
veteran complained of greater weakness and more falls.  Until 
recently he had been able to stand with support to urinate; 
however, in the past several weeks urination had become more 
difficulty.  His leg stiffness was making it difficult for 
his wife to care for him.  He had left arm dysmetria with 1/5 
strength.  Strength in his right arm was 3/5.  While he had 
urinary frequency, urgency, and leakage, he had no urinary 
tract infections.  He was noted to have marked right and 
moderate left leg extensor/adductor spasticity.  Strength in 
the left leg was 1/5 and strength in his right leg was 4/5, 
though slow and poorly controlled.  

VA medical records dated in August 2005 show that the 
veteran, who had been wheelchair bound for may years, 
complained of incontinence between voids and that he rarely 
felt that his bladder was full.  He was on a catheter for 
drainage.  It was noted that prior urodynamic study in 
December 2001 showed decreased bladder capacity and detrusor 
instability with partial bladder outlet obstruction due to an 
enlarged prostate.  

A September 2005, treatment record notes that the veteran 
reported difficulty with his condom catheter.  Despite 
catheterizing himself 3 times per day, he was still 
incontinent.  Other solutions were to change his adult 
diapers more frequently (once every 2 hours) or keep a bedpan 
or urinary pan close by.  Similar findings are noted in 
subsequent outpatient treatment records.  

An October 2005 outpatient treatment record indicates that 
the veteran had been participating in therapy for the past 
few months.  He found the therapy to be very effective and it 
had improved his ambulation and transfers.  Strength of his 
right upper extremity was 5/5 and strength of his left upper 
extremity was 4/5.  Strength in his hip flexors was 2/5 
bilaterally.  He was able to ambulate a few steps with a 
rolling walker.  Assessment was paraplegia secondary to MS.  
The veteran was prescribed a rolling walker.  


General Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005).  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

Multiple sclerosis is rated under 38 C.F.R. § 4.124a, DC 
8018.  The minimum rating for this disorder is 30 percent.  
In order to warrant more than a 30 percent rating, the 
disorder may be rated on its residuals.  

38 C.F.R. § 4.120 provides that neurologic disabilities are 
ordinarily rated in proportion to the impairment of motor, 
sensory or mental function, with special consideration of any 
psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc.  In rating 
peripheral nerve injuries and their residuals, attention 
should be given to the site and character of the injury, the 
relative impairment in motor function, trophic changes, or 
sensory disturbances.

38 C.F.R. § 4.123 provides that cranial or peripheral 
neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which may at times 
be excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum rating equal to 
severe, incomplete, paralysis.  The maximum rating which may 
be assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  38 
C.F.R. § 4.123.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Loss of Use of Both Lower Extremities

Loss of use of both feet warrants a 100 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5110.  

The veteran's service-connected loss of use of both lower 
extremities due to multiple sclerosis is currently evaluated 
as 100 percent disabling.  This rating is the maximum 
evaluation possible for any service-connected disability.  
Accordingly, there is no basis to award an evaluation in 
excess of 100 percent for the veteran's loss of use of his 
lower extremities and his claim for a schedular rating in 
excess of 100 percent must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in a case 
where the law and not the evidence is dispositive, a claim 
must be denied because of the absence of legal merit or the 
lack of entitlement under the law].

In reaching this decision, the Board notes that the veteran 
has been awarded special monthly compensation based, in part, 
on the loss of use of his lower extremities.  He has asserted 
that he should be afforded a higher level of special monthly 
compensation.  This issue is addressed in the Remand below.  


Urinary Incontinence

The veteran's urinary incontinence has been rated as 
analogous to cystitis.  The rating criteria for chronic 
cystitis are found at 38 C.F.R. § 4.115b, Diagnostic Code 
7512 (2005).  Under that code, chronic cystitis will be rated 
as voiding dysfunction.  The criteria for voiding dysfunction 
are found at 38 C.F.R. § 4.115a (2005).  Voiding dysfunction 
is rated according to particular condition as urine leakage, 
urinary frequency or obstructed voiding.

Urine leakage or incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times a day 
warrants a 40 percent rating.  Urine leakage or incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
warrants a 60 percent rating.  38 C.F.R. § 4.115a (2005).

The Board notes that 38 C.F.R. § 4.115a states that 
situations in which diagnostic codes refer to specific areas 
of dysfunction, only the predominant area of dysfunction 
shall be considered for rating purposes.  Reviewing the 
pertinent evidence of record, the Board concludes that the 
veteran's urinary incontinence disorder is most appropriately 
evaluated on the basis of urinary frequency or urine leakage, 
as defined by 38 C.F.R. § 4.115a.  

After a review of the evidence, the Board finds that the 
criteria for a 60 percent disability rating are met for the 
veteran's urinary incontinence from June 9, 2005.  A VA 
outpatient treatment record on that date shows that the 
veteran was prescribed an external urinary catheter for daily 
use.  A subsequent treatment record in September 2005 shows 
that he had to change his absorbent material every 2 hours 
despite using his catheter 3 times per day.  These findings 
are consistent with a 60 percent disability rating under the 
current version of Diagnostic Code 7512.  A rating in excess 
of 60 percent is not provided for under the Rating Schedule. 

While the evidence supports a 60 percent rating for urinary 
incontinence from June 9, 2005, the evidence prior to that 
date does not warrant a rating in excess of 40 percent.  The 
record shows the veteran's chief complaint was urinary 
incontinency, frequency, and urgency.  While the veteran was 
noted to have the occasional need for catheterization prior 
to June 2005, the evidence does not show that he required the 
use of an appliance as contemplated by an increased rating.  
With respect to the wearing of absorbent material, there is 
no evidence of the use of an appliance or the wearing of 
absorbent material which must be changed more than 4 times a 
day prior to June 2005.  Thus, the Board finds that this 
symptomatology does not reflect the current criteria required 
for an increase under 38 C.F.R. § 4.115a for a 60 percent 
evaluation prior to June 9, 2005.   

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's service-connected urinary 
incontinence.

The Board would point out that the highest available rating 
for obstructed voiding and/or urinary tract infection is 30 
percent.  Thus, consideration of the veteran's disability 
under obstructed voiding or urinary tract infection is not 
warranted. Furthermore, for urinary frequency, the veteran is 
currently receiving the highest disability rating available, 
40 percent, for a daytime voiding interval of less than one 
hour, or awakening to void 5 or more times per night. 


Bowel Incontinence

The veteran's bowel incontinence has been rated as analogous 
to impairment of sphincter control of the rectum and anus.  
Under Diagnostic Code 7332, a complete loss of sphincter 
control warrants a 100 percent evaluation.  With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Occasional involuntary bowel 
movements, necessitating wearing of a pad warrants a 30 
percent evaluation.  Constant slight or occasional moderate 
leakage warrants a 10 percent evaluation.  

The evidence does not show that the veteran has extensive 
leakage and fairly frequent involuntary bowel movements.  
Despite complaints of blood on toilet paper during 
examination in April 2005, the veteran was no receiving any 
treatment for bowel incontinence and the examiner found no 
evidence of bleeding.  It was opined that the veteran's fecal 
incontinence was intermittent.  Similarly, the April 2005 
neurological examination noted that the veteran's bowel 
incontinence occurred one or two times per week.  

While Dr. Bash opined in April 2003 that the veteran had lost 
bowel sphincter control and had constant leak of stool, the 
Board has found his opinion to be of limited probative value 
since he neither examined nor interviewed the veteran.  The 
Board has found the report of the VA examination in April 
2005 to be of far greater probative value since the examiner 
reviewed the veteran's pertinent medical history and also 
examined the veteran.  

Based on the above evidence, the Board concludes that the 
preponderance of the evidence shows the presence of no more 
than occasional involuntary bowel movements necessitating the 
wearing of a pad.  The objective evidence does not support a 
finding that the veteran suffers from extensive leakage and 
fairly frequent involuntary bowel movements.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the assignment of a rating in excess of 30 percent 
for the service-connected bowel incontinence.  


Paresis of the Upper Extremities

The RO evaluated the veteran's paresis of each upper 
extremity as 30 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8513.  Under that diagnostic code, incomplete 
paralysis of all radicular groups of the major extremity 
upper extremity warrants a 70 percent evaluation if severe, a 
40 percent evaluation if moderate, and a 20 percent 
evaluation if mild.  Incomplete paralysis of all radicular 
groups of the minor upper extremity warrants a 60 percent 
evaluation if severe, 30 percent if moderate, and 20 percent 
if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8513.  

Incomplete paralysis of the upper, middle, or lower radicular 
group of the major upper extremity warrants a 50 percent 
evaluation if severe, 40 percent if moderate, and 20 percent 
if mild.  Incomplete paralysis of the upper, middle, or lower 
radicular group of the minor upper extremity warrants a 40 
percent evaluation if severe, 30 percent if moderate, and 20 
percent if mild.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8511, 8512 (2005).

A 50 percent evaluation is warranted for severe incomplete 
paralysis of the musculospiral nerve of the major upper 
extremity, and a 30 percent evaluation is warranted for 
moderate incomplete paralysis of the musculospiral nerve of 
the major upper extremity.  A 40 percent evaluation is 
warranted for severe incomplete paralysis of the 
musculospiral nerve of the minor upper extremity, and a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the musculospiral nerve of the minor upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (2005).  

A 60 percent evaluation is warranted for complete paralysis 
of the ulnar nerve of the minor upper extremity, a 40 percent 
evaluation is appropriate for severe incomplete paralysis of 
the ulnar nerve of the minor upper extremity, and a 30 
percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
50 percent evaluation is warranted for complete paralysis of 
the ulnar nerve of the minor upper extremity, a 30 percent 
evaluation is appropriate for severe incomplete paralysis of 
the ulnar nerve of the minor upper extremity, and a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2005).

The record shows that the veteran is right handed and that 
his multiple sclerosis results in neurological impairment of 
his left upper extremity, which is manifested by weakness, 
difficulty with manipulation of his left hand, and 
difficultly performing rapid alternating movements.  

While he was noted to have left grip weakness in November 
2003, this weakness was described as mild.  Similarly, his 
left upper extremity muscle strength was 4-/5 during 
examination in April 2005 with full range of motion.  While  
outpatient treatment record dated in June 2005 notes left arm 
dysmetria with 1 out of 5 strength, an outpatient treatment 
record dated in October 2005 notes 4/5 strength.

In the Board's opinion, the medical evidence on file 
demonstrates no more than moderate incomplete paralysis of 
the radicular groups affecting the left (minor) upper 
extremity, or more than moderate incomplete paralysis of the 
left upper extremity under any other applicable diagnostic 
code.  Accordingly, there is no schedular basis for the 
assignment of an evaluation in excess of 30 percent for 
paresis of the left upper extremity.

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the claim for a 
higher evaluation for paresis of the left upper extremity.

The record also shows that the veteran's multiple sclerosis 
results in neurological impairment of his right upper 
extremity, which is manifested by weakness and difficultly 
performing rapid alternating movements.  His right upper 
extremity muscle strength was 4/5 during examination in April 
2005 with full range of motion.  While an outpatient 
treatment record dated in June 2005 notes left arm dysmetria 
with 1/5 strength, strength in his right arm was 3/5.  The 
most recent treatment record dated in October 2005 reveals 
5/5 strength in the right upper extremity.  

In the Board's opinion, the medical evidence on file 
demonstrates no more than mild incomplete paralysis of the 
radicular groups affecting the right upper extremity, or more 
than mild incomplete paralysis of the right upper extremity 
under any other applicable diagnostic code.  Accordingly, 
there is schedular no basis for the assignment of an 
evaluation in excess of 20 percent for paresis of the right 
upper extremity.

For these reasons, the Board has concluded that the 
preponderance of the evidence is against the claim for a 
higher evaluation for paresis of the right upper extremity.  


Nystagmus

The veteran contends that his service-connected nystagmus 
should be rated more than 10 percent disabling, as the 
symptoms and manifestations of the disability are more severe 
than presently rated. 

Diagnostic Code 6016 provides a 10 percent rating for central 
nystagmus.  It does not provide any specific criteria for 
evaluating central nystagmus, other than its mere presence.  
The veteran has been diagnosed with nystagmus.  Whether the 
veteran's nystagmus is the same as "central nystagmus," as 
contemplated by the rating schedule, the current 10 percent 
rating for the disability is the maximum allowable under the 
Diagnostic Code.  The Board has considered whether there is 
any other schedular basis for allowing this claim but has 
found none.  


Extra-schedular Consideration

With respect to each of these claims, the Board has 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2005).  The record reflects that the veteran has not 
required frequent hospitalizations for any of the 
disabilities and that the manifestations of the disabilities 
are those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from any of the disabilities is in excess of that 
contemplated by the assigned evaluations.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


		(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 100 percent for loss of use of the 
lower extremities due to multiple sclerosis is denied.

A 60 percent disability rating for urinary incontinence due 
to multiple sclerosis is granted from June 9, 2005.

A rating in excess of 40 percent for urinary incontinence due 
to multiple sclerosis prior to June 9, 2005, is denied.

A rating in excess of 30 percent for bowel incontinence due 
to multiple sclerosis is denied.

A rating in excess of 30 percent for paresis of the left 
upper extremity due to multiple sclerosis is denied.

A rating in excess of 20 percent for paresis of the right 
upper extremity due to multiple sclerosis is denied.
 
A rating in excess of 10 percent for nystagmus is denied.


REMAND

The VCAA and the pertinent implementing regulation are also 
applicable to the veteran's claim for a higher level of 
special monthly compensation.  Although the originating 
agency sent the veteran a letter in January 2006 in an effort 
to comply with the notice requirements of the VCAA, that 
letter, while addressing his claims for higher ratings for 
his service-connected disabilities, did not specifically 
inform the veteran of the evidence and information necessary 
to substantiate his claim for a higher level of special 
monthly compensation.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b), to include notice that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO or the AMC should undertake 
appropriate development to obtain copies 
of any pertinent records identified but 
no provided by the veteran.

3.  If the RO or the AMC is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
readjudicate the claim for a higher level 
of special monthly compensation based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


